Judgment (denominated order), Supreme Court, New York County (Charles J. Tejada, J.), entered March 28, 2006, which denied the petition to annul a final order of respondent Division of Housing and Community Renewal, dated May 18, 2005, and upheld a prior order of the Rent Administrator denying petitioner’s fair market rent appeal and determining that the housing accommodation became exempt from rent regulation, unanimously affirmed, without costs.
The administrative determination that the fair market rent for the subject apartment exceeded $2,000 per month, thus exempting it from rent regulation (Rent Stabilization Code [9 *391NYCRR] § 2520.11 [r] [4]), had a rational basis in the record and was not an abuse of discretion, nor was it arbitrary or capricious. A review of the record reveals that respondent owners provided adequate documentation for the improvements they made to the apartment.
Petitioner’s argument that she was refused a one-year lease and was improperly offered only a two-year lease is not preserved for review, and in any event, is without merit. Concur—Friedman, J.P., Sullivan, Buckley and Malone, JJ.